DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 2, 6, 8 and 10-20 are withdrawn.
Claims 1, 3-5, 7 and 9 are rejected herein.

Election/Restrictions
Applicant’s election of Species A in the reply filed on 9/17/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 6, 8 and 10-20 are withdrawn (as outlined in Applicant’s response) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the steel materials” in line 2, line 5 and line 6.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the end of steel materials” and will be interpreted as such.  
In addition, the term "close contact" is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is “close” to one of ordinary skill may not be “close” to another.  For the purposes of this examination, this language will be interpreted as requiring the coupling plate adjacent to the transmission plate.
Re claim 3,  the term "close contact" is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is “close” to one of ordinary skill may not be “close” to another.  For the purposes of this examination, this language will be interpreted as requiring the features as “adjacent.”

Re claim 4,  the term "close contact" is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is “close” to one of ordinary skill may not be “close” to another.  For the purposes of this examination, this language will be interpreted as requiring the features as “adjacent.”
In addition, claim 4 recites, “the steel materials” in line 2 and “the transmission plates” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the end of steel materials” and “the transmission plate” and will be interpreted as such.  
Re claim 5,  claim 5 recites, “the steel material” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the end of steel materials” and will be interpreted as such.  
In addition, the term "close contact" is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is “close” to one of ordinary skill may not be “close” to another.  For the purposes of this examination, this language will be interpreted as requiring the features as “adjacent.”
Re claim 7,  claim 7 recites, “the steel material” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the end of steel materials” and will be interpreted as such.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (“Okada”) (US 2004/0050013) in view of Houghton (US 2005/0204684).
Re claim 1, Okada discloses an H-beam joint structure (Fig .1) for joining an end of steel (Abstract) materials (1b) adjacent to H-beam (1a) each other (Fig. 1), wherein the steel materials (1a, 1b) have a flange (flanges of 1a and 1b) and a web (web of 1a and 1b), comprising: 

a coupling plate (the other 2c) provided in close contact (as “close contact” just requires “near,” and “close contact” does not require direct contact) with the transmission plate (2c) to connect the H- beam (1a) and the steel material (1b), wherein a web (web of 1a) of the H-beam (1a), the web (web of 1b) of the steel material (1b) and the transmission plate (one 2c) are bolted (3) via the coupling plate (the other 2c),
but fails to disclose the transmission plate welded to a back surface of the flange.
However, Houghton discloses the transmission plate (Fig. 7 58) welded (69) to a back surface (rear of 22) of the flange (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the H-beam joint structure of Okada with the transmission plate welded to a back surface of the flange as disclosed by Houghton in order to increase strength and rigidity of the joint structure.  
Re claim 3,
Re claim 7, Okada as modified discloses the H-beam joint structure according to claim 1, herein the steel material (1b) is any of an H-beam (1b), a channel steel, a Z-beam, and an I-beam.
Re claim 9, Okada discloses an H-beam joint structure (Fig. 1) for joining an H-beam (1a) and a structure (1b), the H-beam joint structure (Fig. 1), comprising: 
a transmission plate (one 2c) arranged parallel to a front surface (front of the web of 1a) of a web (web of 1a) on at least one side (one side of the web of 1a) of the web (web of 1a) of the H-beam (1a); and 
a coupling plate (the other 2c) connecting the H-beam (1a) and the structure (1b) on an opposite side (opposite side of the first 2c) to the web (web of 1a) on the side where the transmission plate (the first 2c) is arranged (Fig. 1a, wherein 
a part of the coupling plate (the other 2c) is welded or bolted (3) to the structure (1b), and at least one end (end of 2c) is bolted (3) to the web (web of 1a) of the H-beam (1a) and the transmission plate (the first 2c),
but fails to disclose the transmission plate welded to a back surface of the flange.
However, Houghton discloses the transmission plate (Fig. 7 58) welded (69) to a back surface (rear of 22) of the flange (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the H-beam joint structure of Okada with the transmission plate welded to a back surface of the flange as disclosed by Houghton in order to increase strength and rigidity of the joint structure.  
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (“Okada”) (US 2004/0050013) in view of Houghton (US 2005/0204684) and Takeuchi et al (“Takeuchi”) (US 2004/0187430).
Re claim 4, Okada as modified discloses the H-beam joint structure according to claim 1, wherein the transmission plates (2c) of the H-beam (1a) and the steel material (1b) are arranged at an interval corresponding to a thickness of the coupling plate (2c, as any interval “corresponds to” any thickness) from the front surface (front of the web) of the web (web of 1a), but fails to disclose the coupling plate is arranged so as to be held in close contact between the transmission plate and the web.
However, Takeuchi discloses the coupling plate (Fig. 12b 5 and/or 24) is arranged so as to be held in close contact between the transmission plate (26) and the web (wall of 1b).  It is noted that the modification proposed is essentially stacking the plates 2c on the web, in the stacked position shown by Takeuchi.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the H-beam joint structure of Okada with the coupling plate is arranged so as to be held in close contact between the transmission plate and the web as disclosed by Takeuchi in order to increase strength and rigidity of the joint structure on the side on which the plates are disposed.  In addition, it has been held that rearrangement of parts is considered within the level of ordinary skill in the art.  In re Japikse, 181 F.2d 1019.  
Re claim 5, Okada as modified discloses the H-beam joint structure according to claim 1, wherein the transmission plates (2c) of the H-beam (1a) and the steel material (1b) are arranged by being welded (as modified above) to the back surface (Houghton: 
However, Takeuchi discloses the coupling plate (Fig. 12b 5 and/or 24) is arranged so as to be held in close contact between the transmission plate (26) and the web (wall of 1b) and/or the plurality of transmission plates.  It is noted that the modification proposed is essentially stacking the plates 2c on the web, in the stacked position shown by Takeuchi.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the H-beam joint structure of Okada with the coupling plate is arranged so as to be held in close contact between the transmission plate and the web and/or the plurality of transmission plates as disclosed by Takeuchi in order to increase strength and rigidity of the joint structure on the side on which the plates are disposed.  In addition, it has been held that rearrangement of parts is considered within the level of ordinary skill in the art.  In re Japikse, 181 F.2d 1019.  
In addition, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the H-beam joint structure of Okada to have a plurality of transmission plates in order to increase strength and rigidity along the beam, and along the joint structure.  In general, it has been held that the In re Harza, 274 F.2d 669.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635